3. Situation in Belarus (
Before the vote on paragraph 2:
Mr President, we suggest one important and short addition to paragraph 2: 'is particularly concerned about the health of Mikalay Statkevich, who has been on hunger strike for the last 31 days'.
Mr President, this is a very similar amendment to the one by Justas Paleckis. Since the resolution is not only a political statement by Parliament, but also offers moral support for those who are jailed, we would like to propose the inclusion in our resolution of the names of four former presidential candidates who are still in the custody of the KGB.
They are Vladimir Nekliayev, Andrei Sannikov, Nikolai Statkevich and Alexei Mikhalevich, as well as two leaders of the democratic opposition parties, Pavel Severinets, co-chairman of the Belarusian Christian Democrats, and Anatoly Lebedko, the leader of the United Civic Party. We would ask for your support, colleagues, for those six names to be included in paragraph 3.
Mr President, it would be appropriate to keep in mind, or maybe to include in the text, in paragraph 9, the following idea: 'at the same time, the Commission should finance the reprinting and distribution of poetry books by Uladzimir Niakliayeu, which were recently confiscated and thrown into fires by the Belarusian authorities'. If possible, please do not oppose this.
Mr President, we would like to move an oral amendment and to add the words 'no later than' after the words 'Eastern Partnership activities' in paragraph 13. We need this amendment because we need fast decisions concerning the relationship with Belarus and especially concerning the decision on the Eastern Partnership and continued Belarusian participation. We would like to ask for your support.